                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


JOSEPH W. DOUGHERTY,

                     Plaintiff,
                                                   Case No. 18-cv-2006-pp
      v.

ANDREW M. SAUL,

                     Defendant.


   ORDER APPROVING STIPULATION FOR AWARD UNDER THE EQUAL
             ACCESS TO JUSTICE ACT (DKT. NO. 33)


      On May 5, 2021, the parties filed a stipulation, asking the court to enter

an order awarding attorneys’ fees and expenses under the Equal Access to

Justice Act. Dkt. No. 33.

      The court APPROVES the stipulation for award under the EAJA. Dkt. No.

33. The court ORDERS that the defendant shall pay to the plaintiff an award of

attorneys’ fees and expenses in the amount of $13,511.31, in full satisfaction

and settlement of any and all claims the plaintiff may have in this case under

the EAJA. The court awards these fees and expenses to the plaintiff, not the

plaintiff’s attorney, and under Astrue v. Ratliff, 560 U.S. 586 (2010), the United

States may offset the award to satisfy pre-existing debts that the litigant owes

the United States.

      If counsel for the parties verify that the plaintiff owes no pre-existing debt

subject to offset, the defendant shall direct that the award be made payable to


                                         1
the plaintiff’s attorney, pursuant to the EAJA assignment duly signed by the

plaintiff and counsel.

      Dated in Milwaukee, Wisconsin this 6th day of May, 2021.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                       2
